DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112 – Second Paragraph
The following is a quotation of 35 U.S.C. 112(b):
(B)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention. 

Claims 1-10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.

For claim 1:
In line 13, “the current hand motion” lacks of antecedent basis.
In line 15, it is unclear whether “of stroke sequelae” should be “of the stroke sequelae” because of previous recitation in line 1.
In line 17, “the patient’s current force state” is equivalent to “the current force state of the patient”, thus, “the current force state” lacks of antecedent basis.
In line 23, it is unclear whether “of stroke sequelae” should be “of the stroke sequelae” because of previous recitation in line 1.

For claim 4:
In line 2, “the hand grip training” lacks of antecedent basis.

For claim 5:
In line 2, it is unclear whether “of stroke sequelae” should be “of the stroke sequelae” because of previous recitation in claim 1.

For claim 6:
In line 11, it is unclear whether “of stroke sequelae” should be “of the stroke sequelae” because of previous recitation in line 1.
In line 18, it is unclear whether “of stroke sequelae” should be “of the stroke sequelae” because of previous recitation in line 1.

For claim 8:
In lines 2-3, “the patient’s count number” is equivalent to “the count number of the patient”, thus, “the count number” lacks of antecedent basis.

For claim 9:
In line 2, it is unclear whether “of stroke sequelae” should be “of the stroke sequelae” because of previous recitation in claim 6.

For claim 10:


For claims 2-5 and 7-10:
These claims are also rejected as they depend upon a rejected claim.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 1-10 are rejected under 35 U.S.C. 103 as being unpatentable over Gwin (US Patent No. 9,311,789) in view of Graham et al. (US Patent Application Publication No.2005/0216243).

Regarding claim 1, Gwin teaches a rehabilitation system for stroke sequelae (Figs. 1, 5-8), comprising:
a visual device for providing a guide screen to a patient (as in Fig. 8, visual device 366 comprises a display for guiding a patient in the process as display 136 in Fig. 5);
a limb sensor worn on a limb of the patient to sense a motion of the limb to generate a sensing signal (devices 360 and 366 are worn un limbs of the user); and
an information processing unit (BS 310 + server 341 + secure website 302) which establishes wireless communication with the visual device and the limb sensor (wireless 363, WIFI 369 or Bluetooth 360 used for the communication), and comprises an input signal processing module, a rehabilitation operation weight processing module, and a content feedback presentation module (within the website 302 computer, processing modules are included to process the received data from patients and for providing feedback to them);
wherein, the content feedback presentation module transmits the guidance screen to the visual device (devices 360 and 366 receive instructions and exercises to be provided to patients [Column 7 – Lines 6-67 | Column 15 – Lines 7-67 | Column 16 – Lines 1-10]), and the input signal processing module receives the sensing signal from the limb sensor and transmits the sensing signal to the rehabilitation operation weight processing module (website 302 receives the data from the patient [Column 7 – Lines 6-67 | Column 15 – Lines 7-67 | Column 16 – Lines 1-10]), and then the rehabilitation operation weight processing module estimates the current hand motion of the patient according to the sensing signal (instant and live measurements from patients’ limbs are received, thus the current hand motion [Column 7 – Lines 6-67 | Column 15 – Lines 7-67 | Column 16 – Lines 1-10]), and derives various actions of the patient to determine a recovery degree of stroke sequelae of the patient's limb (based on the inputs and responses from patient, it is determined a level of patient’s recovery, [Column 7 – Lines 6-67 | Column 15 – Lines 7-67 | Column 16 – Lines 1-10]), and the rehabilitation operation weight processing module simultaneously parameterizes the sensing signal into a range of values as the patient's current force state (different values from the patient’s data are categorized , and [(then, the patient is encourage to higher level of therapies based on the responses [Column 7 – Lines 6-67 | Column 15 – Lines 7-67 | Column 16 – Lines 1-10]), and the content feedback presentation module changes a content of the guide screen to demonstrate the rehabilitation strength suitable for the patient (the patient is presented to other activities in the devices 360 and 366 according to the what the patient resists, as in Fig. 5 [Column 7 – Lines 6-67 | Column 9 – Lines 52-67 | Column 10 – Lines 1-17 | Column 15 – Lines 7-67 | Column 16 – Lines 1-10]);
wherein, the content feedback presentation module uploads the recovery degree of stroke sequelae of the patient to a cloud server (the data from the patient is transmitted to the website/computer 302 [Column 7 – Lines 6-67 | Column 15 – Lines 7-67 | Column 16 – Lines 1-10]).
However, Gwin does not explicitly mention automatically [
Graham teaches, in a similar field of endeavor of medical systems automatically [(it is disclosed that, for achieving stronger forces from patients in a rehearsal activity, said activities are automatically adjusted [Paragraphs 19-22]).
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the medical system (as 

Regarding claim 2, Gwin further teaches the rehabilitation system according to claim 1, wherein the stroke sequelae is about a hand movement disorder and the limb sensor is a muscle current sensor (the disclosed system performs recovery for any part of the human body [Column 7 – Lines 6-67 | Column 15 – Lines 7-67 | Column 16 – Lines 1-10]).

Regarding claim 3, Gwin further teaches the rehabilitation system according to claim 1, wherein the guide screen is to direct the patient to perform a hand grip training (a person having ordinary skills in the art would recognize that hand grip is included in the therapy for the patient [Column 2 – Lines 25-58]).

Regarding claim 4, Gwin further teaches the rehabilitation system according to claim 1, wherein the guiding screen guides the patient to perform the hand grip training according to the sensing signal and the rehabilitation strength suitable for the patient (a person having ordinary skills in the art would recognize that hand grip is included in the therapy for the patient [Column 2 – Lines 25-58]).

Regarding claim 5, Gwin further teaches the rehabilitation system according to claim 1, wherein the recovery degree of stroke sequelae of the patient is related to autonomous movement and arm muscle control (any part of the body for rehab is 

Regarding claim 6, Gwin teaches a rehabilitation system for stroke sequelae (Figs. 1, 5-8), comprising:
a visual device for providing a guide screen to a patient (as in Fig. 8, visual device 366 comprises a display for guiding a patient in the process as display 136 in Fig. 5); and
an information processing unit (BS 310 + server 341 + secure website 302) which comprises a human machine interface and establishes wireless communication with the visual device (wireless 363, WIFI 369 or Bluetooth 360 used for the communication), and the information processing unit further comprises an input signal processing module, a rehabilitation operation weight processing module, and a content feedback presentation module (within the website 302 computer, processing modules are included to process the received data from patients and for providing feedback to them);
wherein, the content feedback presentation module transmits the guidance screen to the visual device (devices 360 and 366 receive instructions and exercises to be provided to patients [Column 7 – Lines 6-67 | Column 15 – Lines 7-67 | Column 16 – Lines 1-10]), and the human machine interface receives an input data inputted by the patient (website 302 receives the data from the patient [Column 7 – Lines 6-67 | Column 15 – Lines 7-67 | Column 16 – Lines 1-10]), and provides the input data to the rehabilitation operation weight processing module to determine a recovery degree of stroke sequelae of the patient (different values from the patient’s data are , and the rehabilitation operation weight processing module [(then, the patient is encourage to higher level of therapies based on the responses [Column 7 – Lines 6-67 | Column 15 – Lines 7-67 | Column 16 – Lines 1-10]), and the content feedback presentation module changes a content of the guide screen to demonstrate the rehabilitation strength suitable for the patient (the patient is presented to other activities in the devices 360 and 366 according to the what the patient resists, as in Fig. 5 [Column 7 – Lines 6-67 | Column 9 – Lines 52-67 | Column 10 – Lines 1-17 | Column 15 – Lines 7-67 | Column 16 – Lines 1-10]);
wherein, the content feedback presentation module uploads the recovery degree of stroke sequelae of the patient to a cloud server (the data from the patient is transmitted to the website/computer 302 [Column 7 – Lines 6-67 | Column 15 – Lines 7-67 | Column 16 – Lines 1-10]).
However, Gwin does not explicitly mention automatically [
Graham teaches, in a similar field of endeavor of medical systems automatically [(it is disclosed that, for achieving stronger forces from patients in a rehearsal activity, said activities are automatically adjusted [Paragraphs 19-22]).
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the medical system (as taught by Gwin) by automatically adjust the ranges on the patient (as taught by 

Regarding claim 7, Gwin further teaches the rehabilitation system according to claim 6, wherein the stroke sequelae is about a visual disorder (any part of the body for rehab is considered, thus including visual disorders [Column 2 – Lines 25-58]).

Regarding claim 8, Gwin further teaches the rehabilitation system according to claim 6, wherein the guide screen is to direct the patient count a plurality of objects, and the input data is the patient's count number (a person having ordinary skills in the art would recognize that, as in Fig. 5 where the patient is directed to perform some activities, counting objects is also possible [Column 2 – Lines 25-58]).

Regarding claim 9, Gwin further teaches the rehabilitation system according to claim 6, wherein the recovery degree of stroke sequelae of the patient relates to a field vision of the patient (any part of the body for rehab is considered, thus including visual disorders [Column 2 – Lines 25-58]).

Regarding claim 10, Gwin further teaches the rehabilitation system according to claim 6, wherein the rehabilitation strength is a size of the field vision of the guidance screen which is seen by the patient (any part of the body for rehab is considered, thus including field visual [Column 2 – Lines 25-58]).

Conclusion

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sam K Ahn can be reached on 5712723044. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

March 24, 2022
/FABRICIO R MURILLO GARCIA/Primary Examiner, Art Unit 2633